IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37317

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 623
                                                 )
       Plaintiff-Respondent,                     )     Filed: September 1, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
CHRISTOPHER DAVID SCHMITZ,                       )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Judgment of conviction and concurrent unified sentence of twenty-five years,
       with a minimum period of confinement of twelve years, for enhanced aggravated
       battery and a five-year determinate term for eluding a peace officer, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before LANSING, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Christopher David Schmitz pled guilty to aggravated battery with deadly weapon
enhancement, Idaho Code §§ 18-903, 18-907, and eluding a peace officer, I.C. § 49-1404(2).
The district court sentenced Schmitz to concurrent unified terms of twenty-five years, with a
minimum period of confinement of twelve years on the enhanced aggravated battery charge and
five years determinate for eluding a peace officer. Schmitz appeals asserting that the district
court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Schmitz’s judgment of conviction and sentence are affirmed.




                                                   2